UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1962


SHAWNTA D. ROYSTER,

                     Plaintiff - Appellant,

             v.

LOUIS DEJOY, Postmaster General; MARY KEARNEY, Postmaster; CARL W.
STARLIPER, Supervisor,

                    Defendants – Appellees,

             and

JEFFERSON B. SESSIONS III, former Attorney General; STEPHEN
SCHENNING, Acting U.S. Attorney; MEGAN J. BRENNAN, Former Postmaster
General,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-02495-GLR)


Submitted: January 15, 2021                                  Decided: January 26, 2021


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Shawnta D. Royster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Shawnta D. Royster appeals the district court’s order dismissing her employment

discrimination complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the district court. Royster v.

DeJoy, No. 1:17-cv-02495-GLR (D. Md. Sept. 2, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3